Title: From George Washington to Benjamin Tallmadge, 8 April 1781
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Dr Sir
                            Head Quarters New Windsor April 8th 1781
                        
                        I have received Your Letter of the 6th Inst.The success of the enterprise proposed, must depend on the
                            absence of the British Fleet, the secrecy of the Attempt, and a knowledge of the exact situation of the Enemy. If after
                            you have been at the Westward, the circumstances, from your intelligence, shall appear favorable; You will be at
                            liberty, to be the bearer of the inclosed Letter to His Excellency the Count De Rochambeau, to whose determination, I have
                            referred the Matter; as any cooperation on our part by Moving Troops towards the Sound, would give such indications of the
                            design as would effectually frustrate the success.Should you not proceed to the Count you may destroy that Letter—If on
                            the contrary you should go to New Port, by keeping an account of the expences, they will be repaid by the Public.
                        In the mean time, I wish you to be as particular as possible, in obtaining from your friend, an accurate
                            account of the Enemy’s strength, on York, Long, and Staten Islands, specifying the several Corps, and their distributions.
                            This I think from the Enemy’s present weak state, may be procured with more facility & accuracy, than at any former
                            Period. I am Sir Your Most Obedient Servant
                        
                            Go: Washington
                        
                        
                            P.S. I wish to know also, the strength of the last Detachment from New York, and of what Troops it was
                                composed.
                            I need scarcely suggest, if you should go Eastward that it will be expedient to do it in such a manner
                                as not to create suspicion—indeed, you know, secrecy is absolutely necessary in the whole affair.As the Count De Rochambeau
                                does not understand English, it may be well to communicate Your business to the Chevalier De Chattelus in the first
                                instance, and thro’ him to the Count, lest it should by accident get abroad.
                        

                    